Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 1 of 36 PageID #: 204

                                                                               FILED
                                                                               CLERK

                                                                       2:14 pm, Mar 22, 2021
                            UNITED STATES DISTRICT COURT                 U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF NEW YORK
                            EASTERN DISTRICT OF NEW YORK                 LONG ISLAND OFFICE


        ------------------------------X           Docket#
        STAR AUTO SALES OF QUEENS LLC,:           19-cv-06791-RPK-ST
                        Plaintiff,    :
                                      :
             - versus -               :           U.S. Courthouse
                                      :           Central Islip, New York
                                      :
                                      :
        ISKANDER, et al.,             :           December 4, 2020
                        Defendants    :           3:30 PM
        ------------------------------X

            TRANSCRIPT OF CIVIL CAUSE FOR TELEPHONE CONFERENCE
                   BEFORE THE HONORABLE STEVEN TISCIONE
                      UNITED STATES MAGISTRATE JUDGE
        A    P     P    E     A   R    A      N   C    E    S:



        For the Plaintiff:                 Jamie Scott Felsen, Esq.
                                           Jeremy Koufakis, Esq.
                                           Milman Labuda Law Group PLLC
                                           3000 Marcus Avenue
                                           Suite 3w8
                                           Lake Success, NY 11042

        For the Defendant:                 John Alexander, pro se




        Transcription Service:             Transcriptions Plus II, Inc.
                                           61 Beatrice Avenue
                                           West Islip, New York 11795
                                           laferrara44@gmail.com



        Proceedings recorded by electronic sound-recording,
        transcript produced by transcription service
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 2 of 36 PageID #: 205



                                                                                  2
                                     Proceedings

   1                THE COURT:     Star Auto Sales of Queens v.

   2   Iskander, et al.

   3                Counsel, please state your appearances for the

   4   record.

   5                MR. ALEXANDER:      John Alexander.

   6                MR. FELSEN:     Jamie Felsen and Jeremy Koufakis

   7   for the plaintiffs.
   8                THE COURT:     All right.     And you said John

   9   Alexander?

  10                MR. ALEXANDER:      Yes.

  11                THE COURT:     That's -- sorry, that's the same --

  12   you're listed in the indictment as Hanie Iskander.                Is it

  13   Alexander?     Is that how we should refer to you, Mr.

  14   Alexander?

  15                MR. ALEXANDER:      I'm sorry, say it again.

  16                THE COURT:     The complaint lists your name as

  17   Hanie Iskander.      Is John Alexander --
  18                MR. ALEXANDER:      Yeah, this is my previous name

  19   before I get American citizen.          So I changed my name, but

  20   I called, when I get my American citizen, John Alexander

  21   is my name.

  22                THE COURT:     Okay.    Okay.   Fair enough.      So I'm

  23   looking through this motion to compel and there's a large

  24   category of things that they're asking for and some of it

  25   -- it sounds like you are claiming you don't have.                I'm




                          Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 3 of 36 PageID #: 206



                                                                                  3
                                     Proceedings

   1   just trying to see what's actually outstanding and what

   2   don't you have.      You want a copy of the driver's license,

   3   is that what about?

   4               MR. FELSEN:      Yes, your Honor.       He's got on --

   5   there's been various names he's used and we want to know

   6   what name is on his driver's license.

   7               MR. ALEXANDER:       With all respect, Judge, those
   8   -- those guys have -- have everything about me.               They

   9   send their private investigator here and their file has

  10   all my documents, all my I.D. card, all my -- my -- even

  11   court records from here, from Florida and they have also

  12   go around town asking about me, all they can and they

  13   made me sign a consent that I have nothing to do with

  14   this and I have given them all the information they

  15   needed and they also propose to me that they wanted only

  16   to get Douglas in trouble by having me answer some

  17   question.     I refused that.
  18               And the thing is that they not honest about

  19   what they want and I have nothing to do with Star Subaru

  20   at all and also they keep changing their question all the

  21   time and even last time, he asked me a copy of things he

  22   give me, like a copy of a bank statement that's not

  23   related to me, money they paid for Douglas, not for me.

  24               So the thing is they -- they confused with

  25   their own person, I'm sure.         That's all.      I -- I've only




                          Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 4 of 36 PageID #: 207



                                                                                  4
                                     Proceedings

   1   done business and I repeat this with (indiscernible)

   2   Plaza as sports -- Motorsports advertising and I never

   3   deal directly with Star Subaru.

   4                He asked me to design a piece of mailer, I

   5   design it and I send it to mail, that's all that I do,

   6   nothing else.

   7                MR. FELSEN:     Your Honor, this is just a repeat
   8   of the last conference we had before you.             You know, we

   9   have the right to engage in discovery.             We conducted a

  10   deposition last time we were before you.             We told you

  11   that we asked for certain things at the deposition and he

  12   hadn't produced it.       You directed him to respond to our

  13   requests and now we had to come back to you because he

  14   didn't sufficiently respond.

  15                You know, his defense really has nothing to do

  16   with his obligation to engage in discovery.

  17                MR. ALEXANDER:      No, sir, that's not correct.
  18   The judge have instructed you get all the information

  19   from the internet last time.          When you asked for thing,

  20   because you can get it from the internet, like the

  21   website or so on.       Website is not a document, website is

  22   advertising.     So you feel free to get that information.

  23                You went to hack my account.          You get my back

  24   statement.     You went to also the Court to get all the

  25   document about me.       I have all my driver's license copy




                          Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 5 of 36 PageID #: 208



                                                                                  5
                                     Proceedings

   1   with your private investigator to take -- pounding on my

   2   door with no rights and I let them in as a polite person.

   3   I could -- I could not refuse to speak to him but I did

   4   deal with them because I have no idea I have done

   5   anything wrong.

   6               I only dealt with Douglas as a vendor.             So I

   7   think you just -- you are wasting my time and your time
   8   by hitting on the wrong person and I hope you -- that you

   9   appreciate that I'm responding you politely all the time

  10   and I'm giving you information.

  11               There are things that I don't have time to do

  12   because it's not related to me and all the documents you

  13   asked me for, I have no idea about it.            I give us all

  14   this information and I have no copy of it.              I end my

  15   business 2017 and I have (indiscernible) transfer back --

  16   back history.      All the history are with Douglas,

  17   delivered to the person we done business with immediately
  18   when he asked for, all invoices he has.

  19               So you should go back to Douglas, which is he

  20   worked for the company and do that and ask for this.

  21   You're asking the wrong person.

  22               THE COURT:      All right.     So let's just go step-

  23   by-step through these.        Your driver's license, you can

  24   give them, just give them a copy of your driver's

  25   license.




                          Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 6 of 36 PageID #: 209



                                                                                  6
                                     Proceedings

   1                The document you are reviewing bearing your

   2   deposition that has New Visions Advertising clients?

   3                MR. ALEXANDER:      What document?

   4                MR. FELSEN:     Yes.    So your Honor, we did a

   5   deposition via Zoom and Mr. Alexander was referring to

   6   some document that he had in front of him.

   7                MR. KOUFAKIS:      Holding it.
   8                MR. FELSEN:     He was holding it on the screen

   9   and we simply -- and he was reading off purported clients

  10   of his, the names of them and we would like a copy of

  11   that document that he was referring to through the --

  12   during the deposition.

  13                MR. ALEXANDER:      These are on the website, what

  14   you're asking -- these are all -- everything that you

  15   show is on the website which is you have went through to

  16   have a -- and you have a copy of each page.             So you're

  17   asking for things you already have.            I don't know what --
  18   what's going on.      You're asking for things you already

  19   have.   You're asking for my -- my accounts, my history

  20   and it's already on the website.           I never even erased it,

  21   although I'm -- I'm not in business because I'm keeping

  22   the email.

  23                So I think your question irritated me because

  24   you're asking for things, just waste time.              You already

  25   have those documents.        Everything you asked, you have it,




                          Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 7 of 36 PageID #: 210



                                                                                  7
                                     Proceedings

   1   even your company of my I.D., you have it.             Your private

   2   investigator has it in their file and have all my court

   3   history, also.

   4               THE COURT:      Just if you had a document you were

   5   reviewing during the deposition, just give him a copy of

   6   it, they're entitled to it.

   7               What's the -- you need tax returns for the
   8   company, what for?

   9               MR. FELSEN:      So several reasons.        I mean, first

  10   of all, the claims are for fraud and conversion, so we

  11   believe the tax returns are irrelevant under those

  12   circumstances.      We believe that the business he was

  13   operating was a sham.        We'd like to see what type of

  14   income and expenses he was reporting.

  15               MR. ALEXANDER:       Please, have respect.        I

  16   (indiscernible) business a sham.

  17               MR. FELSEN:      It was --
  18               MR. ALEXANDER:       I mean it was --

  19               MR. FELSEN:      Tax returns are statements made

  20   under oath.     We want to be able to use it to attack his

  21   credibility, to the extent that he made false

  22   representations on it.        We also want to know what income

  23   he was making to see how he was living.

  24               MR. ALEXANDER:       What is this related -- what is

  25   this related to your case?         You investigated my private




                          Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 8 of 36 PageID #: 211



                                                                                  8
                                     Proceedings

   1   life.   What does it have to do with your case?             You go to

   2   the IRS, you find I file taxes all the time.              I'm not

   3   going to give you something you already have.              This is a

   4   public record.      I mean, what does it have to do with

   5   somebody in your company have stole your money, not me.

   6               All the document you show me on the deposition,

   7   it looks like your employee have stole you, not me.                 I
   8   work for Star Subaru, never.          I work for the -- the

   9   Motorsports, which is presented by Douglas.              I have no

  10   idea then what he is doing.         He shows me that he has

  11   three four address in New Jersey.           He even mail -- you

  12   mailed him a check on my address for Star Subaru -- for

  13   Motorsports never been in Florida.

  14               So the scam coming from your side, not from me.

  15   So don't ever call my business a sham because it looks

  16   like you have no idea what you're doing and you keep just

  17   hitting the wrong person.         You show me a document that
  18   (indiscernible) writing a checks from Star Subaru to

  19   Motorsports in 1751 Mott Street (ph.) which has never

  20   been there.

  21               So all the document you show me is a scam on

  22   your side, not my side.        I have no right to call it a

  23   scam but that's how it looks like.

  24               And as far as I know from newspaper, you have

  25   many, many scam in the company and he's suing a lot of




                          Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 9 of 36 PageID #: 212



                                                                                  9
                                     Proceedings

   1   people and all the clients are suing you back as well for

   2   bad service, myself, for a mailing.            I know that many

   3   customers have called with the bad service.

   4                So the thing is your company you're presenting

   5   has a problem in management, not -- not my side, so don't

   6   give it to me.      I (indiscernible) piece of direct mail,

   7   that's all, a very stupid small thing.             That's all I've
   8   done.    I've never done commercial for them.            I just

   9   produce a 15-minute commercial production on not airing.

  10   You keep asking me about the never been aired.               I don't

  11   know if it's aired or not, it's not job.             It's your

  12   company's job to air it or not.          I'm not a TV channel.

  13                So it looks like you have a lack of information

  14   about the whole business and you keep just hitting me the

  15   wrong way.     That's what irritates me.         He has -- you've

  16   very ignorant with the whole business thing and he keep

  17   calling different things around and with all respect,
  18   that's irritating and wasting my time.

  19                THE COURT:     All right.     Let's try and stay on

  20   topic.    I just want to get through this.           I have a

  21   million other things to do, so let's not waste the

  22   Court's time.

  23                Do you have tax records for the business or can

  24   you just do the form?

  25                MR. ALEXANDER:      I don't have anything and the -




                          Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 10 of 36 PageID #: 213



                                                                                   10
                                     Proceedings

   1   - the tax was filed and it is available on the IRS

   2   through Michael Shoey (ph.).          The first thing I said,

   3   Michael Shoey says no lawyer -- no accountant -- Michael

   4   Shoey died the late 2017, early 2017, from cancer and I

   5   couldn't get even my last return from him.              Last I filed

   6   was 2016.     That's the last thing I did.

   7                THE COURT:     So do the form and then they can
   8   ask directly and they don't have to get it from you for

   9   the business.

  10                MR. ALEXANDER:      Well, have them do it, sir,

  11   with all respect.       Have them just to look at my -- my

  12   records in the IRS, that's all.           It's not going to help

  13   them for anything.       I file taxes all the time even until

  14   now but it has nothing to do with him.             It's just like he

  15   has no right to ask me for private thing.              He want to get

  16   it, get it.     He get it himself.        He asked my account.        He

  17   went -- he sent a private investigator all over the City
  18   asking me and they came to me and tell me, we ask every

  19   account of yours and nobody has to say anything bad about

  20   you and this is what happened and they asked me even all

  21   what we have here to do is just to get Doug Filardo in

  22   trouble because he stole the company and (indiscernible).

  23   And he showed me that he has a hairdresser as his

  24   address.     He has many other (indiscernible) --

  25                THE COURT:     I don't care.      Stop going off




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 11 of 36 PageID #: 214



                                                                                   11
                                     Proceedings

   1   topic.    I don't want to hear this again.           You just keep

   2   going over the same stuff over and over and over again.

   3                I understand your defense but that's not what

   4   the purpose of this conference is.            We have to deal with

   5   these discovery requests.          Either you have the documents

   6   or you don't.

   7                MR. ALEXANDER:      I don't have, sir.
   8                THE COURT:     If you don't have it --

   9                MR. ALEXANDER:      I don't have it.

  10                THE COURT:     -- fill out the form and they can

  11   go find out from the IRS if they can get them.

  12                MR. ALEXANDER:      Okay.

  13                THE COURT:     Who is Nagua Youseff (ph.)?

  14                MR. ALEXANDER:      This is my wife and she has

  15   nothing to do with the business.           She never been in the

  16   office.

  17                THE COURT:     Why do you need her records?
  18                MR. FELSEN:      Your Honor, that's -- the website,

  19   until it was deleted recently, listed her as an executive

  20   of the business.

  21                THE COURT:     I don't care.      Do you have any

  22   evidence that she's involved whatsoever in this claim,

  23   the allegations in this case?

  24                MR. FELSEN:      She's the spouse of this --

  25                THE COURT:     That's not evidence that she's




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 12 of 36 PageID #: 215



                                                                                   12
                                     Proceedings

   1   involved.     Do you have any evidence whatsoever that she's

   2   involved in any of the claims underlying this case?

   3                MR. FELSEN:      She is an executive of the

   4   business.     It's a -- it's a small business.           I mean,

   5   there's only a few employees listed on the website and

   6   she's listed as one of the executives and she's a

   7   defendant in the case.
   8                MR. ALEXANDER:      Sir, this is -- I put her name

   9   once because she was involved in a TV show as a producer,

  10   that's all.

  11                THE COURT:     The fact that she is a defendant in

  12   a case and listed as an officer, doesn't entitle you to

  13   tax records.      What, if any, evidence do you have of her

  14   direct involvement in anything related to this case?

  15                MR. FELSEN:      Well, like I said, she's listed as

  16   an executive.      We're going to be deposing her.

  17                THE COURT:     Well, if you depose her and get
  18   some information that she's actually involved in

  19   something, then maybe I'll give you her tax records but

  20   otherwise, I think you're stretching.

  21                If all you can point to is the fact that she's

  22   an executive, that's not enough.

  23                Why do you need his insurance stuff?            This is

  24   what he's doing now, correct?

  25                MR. FELSEN:      Well, before we get into that,




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 13 of 36 PageID #: 216



                                                                                   13
                                     Proceedings

   1   your Honor, there was just some other -- right underneath

   2   number 10, 17 is asking for bank account number for his

   3   wife and then 23 asks for documents regarding her

   4   position as the executive producer with the company.

   5                THE COURT:     What do you mean by all -- what

   6   documents?

   7                MR. FELSEN:      I am sorry, your Honor?
   8                THE COURT:     What does that mean, all documents?

   9   What are you actually looking for?

  10                MR. FELSEN:      Any documents that confirm that

  11   she was the executive producer other than her being

  12   listed on the website.

  13                THE COURT:     Personnel records or some kind of

  14   company records?       Is this a corporation or just a --

  15                MR. ALEXANDER:      This is a --

  16                THE COURT:     -- d/b/a?

  17                MR. ALEXANDER:      This is DL -- LLDM (ph.), sir.
  18   Nagua never been involved in the company, never been

  19   involved anywhere, so I don't know where he got this

  20   from.    I said only put your name on the company -- as an

  21   advertising once because she did work in producing a TV

  22   show in Tampa, that's all.

  23                THE COURT:     So she was listed on the website as

  24   an executive producer.

  25                MR. ALEXANDER:      This is not a listing, this is




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 14 of 36 PageID #: 217



                                                                                   14
                                     Proceedings

   1   for awhile when she was just involved in giving an

   2   opinion about TV production was in Tampa, TV commercials

   3   in Tampa because she used to work Japanese TV in the back

   4   as a producer.

   5                THE COURT:     Uh-hum.

   6                MR. FELSEN:      So your Honor, we --

   7                MR. ALEXANDER:      That's all but she -- she has
   8   nothing -- she works as real estate person.              She's never

   9   been involved with anything with that.

  10                MR. FELSEN:      Your Honor, I mean, we're not

  11   required to just take Mr. Alexander's word for it.                She

  12   was listed as the executive producer on the website and

  13   then when we found that out, he removed it from the

  14   website.

  15                THE COURT:     Uh-hum.

  16                MR. ALEXANDER:      Let me ask you a question.

  17   What is -- what business I did with Star Subaru?                Have I
  18   done any business with Star Subaru?            I never done

  19   business with Star Subaru.

  20                THE COURT:     Stop going on --

  21                MR. ALEXANDER:      The whole -- the whole --

  22                THE COURT:     Stop going over the same stuff.

  23   I've heard that about 15 times since this call started.

  24   I don't want to hear it again.

  25                MR. ALEXANDER:      I'm sorry.




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 15 of 36 PageID #: 218



                                                                                   15
                                     Proceedings

   1                THE COURT:     You ran a business.        There's

   2   business records.       Produce what you have regarding the

   3   positions of the people in the business.              If your wife

   4   had an executive position in the business, then produce

   5   whatever records you have that show that, although I

   6   really think you need to be more specific because I don't

   7   even understand what that means, all documents.                It could
   8   be anything.      Are you looking at personnel records?             Are

   9   you looking at corporate, you know -- I don't know.

  10   You've got to be more specific, especially for a pro se,

  11   he doesn't really know what he's looking for.

  12                MR. FELSEN:      Okay.   We'll modify that.

  13                THE COURT:     And why do you need his current

  14   licenses for insurance? What does that have to do with

  15   anything?

  16                MR. FELSEN:      You know, he testified he was in

  17   this industry -- the advertising industry for all these
  18   years and then al of the sudden, he became licensed to

  19   sell insurance.       So we would like to --

  20                THE COURT:     Okay.

  21                MR. FELSEN:      -- find out if that's accurate.

  22                THE COURT:     Why does that matter?        Now you're

  23   just going off the deep end.

  24                MR. FELSEN:      I mean it goes to his credibility.

  25   He testified under oath that he's in the insurance




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 16 of 36 PageID #: 219



                                                                                   16
                                     Proceedings

   1   industry now.

   2                THE COURT:     And do you have any reason to

   3   disbelieve that?       Why would it go to his credibility that

   4   he's in insurance now.

   5                MR. FELSEN:      He testified he's a licensed

   6   insurance person.       If he's not licensed, then that's a

   7   lie under oath that we should be able to use against him.
   8                THE COURT:     Okay.    But what indication -- I

   9   don't understand where this is coming from.              Just because

  10   he said it, it must be a lie?

  11                MR. FELSEN:      Well, there's significant

  12   allegations against him that he was involved in this

  13   fraudulent scheme.

  14                THE COURT:     You keep saying that and honestly,

  15   I haven't seen anything.         All you keep saying is that

  16   he's involved but I haven't seen a single thing that he's

  17   pointed to that shows me that he's involved other than
  18   doing this advertising for your employee.

  19                I mean, I'm sure there's something but you

  20   haven't really articulated it and the fact that he said

  21   that he's in insurance now and you want to prove that he

  22   lied about it, I mean, that's not really a sufficient

  23   basis for asking for this stuff, unless you've got some

  24   reason to think it's not because otherwise, it's

  25   completely far afield of the issues in this case.




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 17 of 36 PageID #: 220



                                                                                   17
                                     Proceedings

   1                So give me some reason to think that this is a

   2   lie and maybe I'll let you get into that stuff but as it

   3   stands now, it's just completely irrelevant and I want to

   4   get this case actually wrapped up.

   5                MR. FELSEN:      Okay.

   6                THE COURT:     Get some relevant stuff now.          Two

   7   office employees that worked on Star Subaru.               These are
   8   former employees of New Vision?

   9                MR. FELSEN:      Yes, Mr. Alexander testified that

  10   these two individuals worked on this Star Subaru account.

  11   So we would like to be able to depose them, so we need

  12   their contact information.

  13                THE COURT:     Can you provide whatever

  14   information you have on these people, their names, phone

  15   numbers, addresses, whatever?

  16                MR. ALEXANDER:      I have no record for them.

  17   These are snow birds.        They come work for three, four
  18   months and they leave.         We have recycled many people in

  19   the office because Florida, that's how it is.               There's

  20   too many people come and goes.

  21                THE COURT:     Do you keep any --

  22                MR. ALEXANDER:      They work and they go.

  23                THE COURT:     -- business records of the

  24   employees?

  25                MR. ALEXANDER:      I don't have any business




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 18 of 36 PageID #: 221



                                                                                   18
                                     Proceedings

   1   records at all since I closed the company.              I don't have

   2   any documents and those people just they create their own

   3   contact (audio interference).

   4                THE COURT:     You said the names and the

   5   telephone numbers of the four companies that perform

   6   mailings for New Vision Advertising.

   7                MR. ALEXANDER:      Anita (ph.), this is -- what I
   8   remember, she used to work in the circus and then she

   9   came, she was a nice person, she worked for a while, then

  10   she gone to Virginia or something.            I don't know, she

  11   went to different state, so I don't keep track of those

  12   people at all who worked for me.

  13                They work in independent contract, they have no

  14   insurance or nothing because the contract we do for them,

  15   pays them commission on it.

  16                MR. FELSEN:      But we're not --

  17                THE COURT:     Okay.
  18                MR. FELSEN:      Judge, we're not looking for

  19   specific documents but to the extent he has the

  20   information, whether it be on his phone or somewhere,

  21   it's basically like an interrogatory where we're just

  22   asking for him to give us the information, not

  23   necessarily business documents.

  24                THE COURT:     You need to produce any information

  25   you have, no matter where, whether it's on a phone




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 19 of 36 PageID #: 222



                                                                                   19
                                     Proceedings

   1   contact or whatever about these employees and the

   2   companies that did mailings for New Vision Advertising.

   3   If the answer -- you know, if you want to do a sworn

   4   answer that says that you don't have anything whatsoever

   5   and don't have any of these records, you can do that but

   6   -- if that's the truth, but they need a response.

   7                MR. ALEXANDER:      I don't, your Honor.        I respond
   8   and my answer is the same answer, I don't have any

   9   record.    It's true.

  10                THE COURT:     You don't have any contact

  11   information in any capacity for any of these people?

  12                MR. ALEXANDER:      No, sir.     I've been working in

  13   insurance, the insurance license on all the states now

  14   for three years and this is my focus now.

  15                THE COURT:     Okay.    Cell phone records

  16   establishing -- if you want him to get cell phone

  17   records, you're going to have to get them from the cell
  18   phone company.      I don't know how you expect to get it

  19   from the defendant.

  20                MR. FELSEN:      I'm sorry, I missed that.

  21                THE COURT:     I said if you want to get cell

  22   phone records, you're going to have to get that from the

  23   cell phone company.        I don't know how you're going to get

  24   that from the defendant.

  25                MR. FELSEN:      Yeah, I'm amenable to an




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 20 of 36 PageID #: 223



                                                                                   20
                                     Proceedings

   1   authorization.       I just need to know his phone number that

   2   he used and the provider.

   3                THE COURT:     How did you contact Mr. Filardo?

   4   Did you give a cell phone that you used?             Did you have a

   5   cell phone that you used to contact Mr. Filardo?

   6                MR. ALEXANDER:      I do, yeah.

   7                THE COURT:     Can you give him the number and
   8   tell him the provider?

   9                MR. ALEXANDER:      He has my number.       he called me

  10   a few times on my number.

  11                THE COURT:     No, no, I'm -- the -- you have to

  12   give it to the counsel.         I know he called their number,

  13   that's what they want to get is any records of that.

  14   They can't get (indiscernible) --

  15                MR. ALEXANDER:      They called --

  16                MR. FELSEN:      -- give their phone --

  17                MR. ALEXANDER:      -- we used -- we used the
  18   office number which is (indiscernible) that's my cell

  19   number, 366-3757 and he has that number.

  20                MR. FELSEN:      Your Honor, I just want to make

  21   sure -- I don't know that the phone number I have, is the

  22   same one he had back then, so I just want to make sure

  23   that he provides me with that information for the period

  24   of time that is covered by the allegations in the

  25   complaint.




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 21 of 36 PageID #: 224



                                                                                   21
                                     Proceedings

   1                MR. ALEXANDER:      We called -- sir, we called

   2   Douglas at his -- his office number --

   3                THE COURT:     Okay.

   4                MR. ALEXANDER:      -- which is a Star number, is

   5   whatever number he has, 718, I don't remember the number.

   6   The Star Subaru's main number, this is the number he

   7   calls us and like I said before, he instruct me to call
   8   him only, not to speak to anybody else in the company and

   9   the first invoice was made to his company which is -- he

  10   said was Motorsports, he never told me that's his own

  11   company.

  12                THE COURT:     I think they're asking for what

  13   number you used to contact him, correct?

  14                MR. FELSEN:      Yeah, we just want to --

  15                MR. ALEXANDER:      Yeah.

  16                MR. FELSEN:      -- know during that period, what

  17   number he used when he called Mr. Filardo and who his
  18   provider was at that time.

  19                MR. ALEXANDER:      That Star Subaru number, that's

  20   the one --

  21                THE COURT:     No, no, no.

  22                MR. ALEXANDER:      -- we called --

  23                THE COURT:     Your number.

  24                MR. ALEXANDER:      -- his office number.

  25                THE COURT:     Okay.    But what number did you use?




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 22 of 36 PageID #: 225



                                                                                   22
                                     Proceedings

   1   What phone did you use to talk to him?

   2                MR. ALEXANDER:      My office number, my office

   3   phone --

   4                THE COURT:     What --

   5                MR. ALEXANDER:      -- that one.

   6                THE COURT:     -- (indiscernible) number?

   7                MR. ALEXANDER:      That's 366-3757.
   8                MR. FELSEN:      It --

   9                MR. ALEXANDER:      941 -- 941-366-3757.

  10                MR. FELSEN:      Did you get that down, Jeremy?

  11                MR. KOUFAKIS:      941-366-3757.

  12                MR. FELSEN:      Right.

  13                THE COURT:     And what's the provider or is it a

  14   phone --

  15                MR. ALEXANDER:      That was -- that was -- first

  16   was Verizon, then we changing -- we change the provider

  17   with Comcast.
  18                MR. FELSEN:      Was it the same number, even when

  19   you changed the --

  20                MR. ALEXANDER:      Yes.    Yes, of course, we had

  21   changed provider and keep the number.

  22                THE COURT:     Bank account number for New

  23   Visions' Wells Fargo account.           Did New Visions have a

  24   Wells Fargo account?

  25                MR. ALEXANDER:      It has, yeah and he has the




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 23 of 36 PageID #: 226



                                                                                   23
                                     Proceedings

   1   account and he a copy of the business already.               he show

   2   it to me on the deposition file.

   3                MR. FELSEN:      Your Honor, we clarified that we

   4   meant -- we do have Wells Fargo but Mr. Alexander also

   5   testified that they also had a SunTrust Bank account.

   6   That's what we meant by 18, we were looking for the bank

   7   account number for SunTrust Bank.
   8                MR. ALEXANDER:      That was like ten years ago and

   9   I have no record of it at all.          I don't even remember if

  10   I have one.     I had one, yeah but I don't remember it --

  11   anything about it.

  12                THE COURT:     You don't have any records of any

  13   recollection of the SunTrust account number?

  14                MR. ALEXANDER:      No, Judge, I don't.

  15                THE COURT:     And how long did you have that?

  16                MR. ALEXANDER:      I think for just a year or so.

  17                THE COURT:     When, roughly.
  18                MR. ALEXANDER:      I don't remember.        To be

  19   honest, it's -- it's not more than -- it's almost a year

  20   or so, that's what I remember.           I -- I might be wrong but

  21   I'm not sure.

  22                THE COURT:     You don't have any way of finding

  23   out what that old bank account number was?

  24                MR. ALEXANDER:      I can't.     I don't.     I don't

  25   have any records.




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 24 of 36 PageID #: 227



                                                                                   24
                                     Proceedings

   1                THE COURT:     What was the relevant time period

   2   in this case, 2000- what?

   3                MR. KOUFAKIS:      I think from 2008 --

   4                MR. FELSEN:      2008 through 2016, I believe.

   5                THE COURT:     Was this during the same time

   6   period that you had that account?

   7                MR. ALEXANDER:      You're asking me now, that was
   8   -- I don't remember but it was like years ago, before

   9   Wells Fargo, like I think from '09 or some -- '09 to '10,

  10   this period.

  11                THE COURT:     Was it under the name New Visions?

  12                MR. ALEXANDER:      I don't remember.        I think NV

  13   Production.      New Visions is a fictitious name of the

  14   company for the -- for Florida because NV Production was

  15   created in New Jersey.         So you have the right to have a

  16   fictitious name and you register that name, that's how.

  17                THE COURT:     That wasn't a name of some other
  18   entity?

  19                MR. ALEXANDER:      No.

  20                THE COURT:     I don't understand.

  21                MR. ALEXANDER:      Sorry?

  22                THE COURT:     Okay.    Hold on one second.

  23   (Pause)

  24                THE COURT:     Sorry about that.       Okay.

  25                Give them whatever information you can about




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 25 of 36 PageID #: 228



                                                                                   25
                                     Proceedings

   1   this account, whatever name it was under, whatever -- the

   2   dates as close to -- as you can recall and maybe they can

   3   track it down that way, even if they don't have the

   4   number.

   5                MR. ALEXANDER:      If I find that information, I

   6   will give it to them.

   7                THE COURT:     Whatever you remember about the
   8   approximate dates of when you had the account --

   9                MR. ALEXANDER:      Okay.

  10                THE COURT:     -- the name that it would've been

  11   under.

  12                MR. ALEXANDER:      Sure.

  13                THE COURT:     Documents related to any lawsuit or

  14   criminal proceedings.         Were you involved in -- did you

  15   ask them about lawsuits in criminal proceedings --

  16                MR. FELSEN:      Yes.

  17                THE COURT:     -- previously?
  18                MR. FELSEN:      He began to testify about it and

  19   then he told us about certain things and then he stopped

  20   and wouldn't tell us about a conviction that we believe

  21   he had involving dishonesty.

  22                MR. ALEXANDER:      I never have any conviction.           I

  23   told you that several times and you can look up my

  24   records, the public records.          When you sign for to be a

  25   licensed insurance agent, you can never get a license




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 26 of 36 PageID #: 229



                                                                                   26
                                     Proceedings

   1   unless -- if you have any conviction and you know that,

   2   so --

   3                MR. FELSEN:      We have reason to believe he has a

   4   conviction for theft.

   5                MR. ALEXANDER:      Okay.    Maybe because you have a

   6   different attitude, so you have that belief, so I forgive

   7   you for this.
   8                THE COURT:     Do you have -- forget about

   9   convictions.      Were you actually involved in any criminal

  10   proceedings?

  11                MR. ALEXANDER:      No, sir.

  12                THE COURT:     Of the various (indiscernible) --

  13                MR. ALEXANDER:      I was arrested and I explained

  14   that to him but I never been convicted, so --

  15                THE COURT:     Were you prosecuted as part of that

  16   case?

  17                MR. ALEXANDER:      I was not prosecuted, no.
  18                THE COURT:     Did they (indiscernible) --

  19                MR. ALEXANDER:      (Indiscernible), not ever.

  20                THE COURT:     In other words, did they charge you

  21   with something and then it was --

  22                MR. ALEXANDER:      Never, sir.

  23                THE COURT:     -- dismissed?

  24                MR. ALEXANDER:      And it's in my public records,

  25   I have no charge or no conviction.




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 27 of 36 PageID #: 230



                                                                                   27
                                     Proceedings

   1                MR. FELSEN:      Your Honor, I believe, if my

   2   memory is correct, I believe he testified that he had to

   3   hire a criminal attorney.         So we would like to have the

   4   information for that criminal attorney, so if he's not

   5   going to produce it to us, we could subpoena the

   6   attorney.

   7                THE COURT:     Give him the name of the attorney,
   8   if not a conviction that's unlike the --

   9                MR. ALEXANDER:      I never say -- I never say

  10   criminal attorney.        I never say such a thing.         I think

  11   you make up those things yourselves.             I never say I have

  12   a -- a criminal attorney.         I don't know where you get

  13   this from.

  14                THE COURT:     Okay.    You were arrested.

  15                MR. ALEXANDER:      Okay.

  16                THE COURT:     Did you ever hire an attorney in

  17   that case?
  18                MR. ALEXANDER:      Yeah, it was a DUI and I told

  19   them that.

  20                THE COURT:     That's the only criminal matter

  21   you've been involved in?

  22                MR. ALEXANDER:      It was two times, yeah.

  23                THE COURT:     And that's not what you're looking

  24   for, I assume.

  25                MR. FELSEN:      No, your Honor.




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 28 of 36 PageID #: 231



                                                                                   28
                                     Proceedings

   1                MR. ALEXANDER:      One in Florida -- one in New

   2   Jersey, one in Florida.         It was a long time ago.

   3                MR. FELSEN:      Your Honor, I believe he was

   4   arrested for theft involving Target.

   5                MR. ALEXANDER:      Uh-hum.     I was convicted?

   6                THE COURT:     You were arrested for some kind of

   7   theft at a Target store?
   8                MR. ALEXANDER:      That was not a theft.         That was

   9   an argument with the -- with the employee.              That was not

  10   a theft.     That was the police came.

  11                THE COURT:     Okay.

  12                MR. ALEXANDER:      It was a case and there was a

  13   return of merchandise.         So they call it theft or whatever

  14   but then I was not convicted because that was not proved

  15   anything, I didn't take anything.

  16                THE COURT:     Okay.    So there was a case, you

  17   said but it wasn't -- so did you have an attorney in that
  18   case?

  19                MR. ALEXANDER:      Yes.

  20                THE COURT:     So just give him the name and the

  21   number for your attorney in that case and they can see if

  22   it's anything that they want to --

  23                MR. ALEXANDER:      Okay.    Okay.    With all respect,

  24   I mean, he has also the conclusion that was hold -- was -

  25   - was held with no conviction, so --




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 29 of 36 PageID #: 232



                                                                                   29
                                     Proceedings

   1                THE COURT:     Well, then it's unlikely that

   2   they're going to be able to use it at trial or anything

   3   but at least give them the name for the attorney and let

   4   them find out for themselves exactly what it is.

   5                MR. ALEXANDER:      Okay.

   6                THE COURT:     And the last thing is screenshots

   7   you took during your deposition.           What is this about
   8   exactly?

   9                MR. FELSEN:      So your Honor, during the

  10   deposition, he was using his camera, even though I told

  11   him not to on his phone, and he was taking pictures of

  12   certain documents that we were using during the

  13   deposition.      So we would like copies of the pictures that

  14   he took during the deposition.

  15                MR. ALEXANDER:      You want a copy of a document

  16   you show it to me?       I don't believe it.

  17                THE COURT:     They want to know what you were
  18   taking pictures of basically.

  19                MR. ALEXANDER:      I took pictures of the -- the -

  20   - the people on the -- I didn't know this was legit or

  21   not because he just surprised me, so I took a picture of

  22   them and I threw it away, of them sitting down.               Some

  23   people showed themselves, like one of the ladies and

  24   himself and the other one was blind picture -- was black,

  25   couldn't see who was that and then I took a picture of




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 30 of 36 PageID #: 233



                                                                                   30
                                     Proceedings

   1   the million-dollar-and-change he show me that -- a

   2   document that Star Group to Douglas, which I had nothing

   3   to do with it.

   4                So these are things I never seen before and

   5   this is all -- then he said don't take a picture, so I

   6   didn't take a picture but although I have the right to

   7   take a -- a screenshot of what they -- what they showing
   8   me and these are things we have already, so I didn't take

   9   a -- a screenshot of something illegal or so.

  10                THE COURT:     So what pictures you took -- the

  11   screenshots that you took?          If you have the screen --

  12   those pictures, just send him a copy of the pictures that

  13   you took.

  14                MR. ALEXANDER:      It's a screenshot from a

  15   document he showed me and then when he said that, I threw

  16   them in the trash though.

  17                THE COURT:     What do you mean in the trash?           I
  18   thought you took them on your camera phone.

  19                MR. ALEXANDER:      No, it's not my camera phone.

  20   A screenshot, you do it in the computer like you have the

  21   -- the computer screen and then you hit the command Alt4

  22   and you take a screenshot, that's a screenshot, not a

  23   camera phone.

  24                THE COURT:     Is that what you're talking about?

  25   I thought you were talking about a -- are you talking




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 31 of 36 PageID #: 234



                                                                                   31
                                     Proceedings

   1   about taking screenshots on the computer during the

   2   deposition?      Is that what you were looking for, counsel?

   3                MR. FELSEN:      I thought it was -- he was using

   4   his phone to take pictures during the deposition.

   5                MR. ALEXANDER:      No, I did not.

   6                MR. KOUFAKIS:      I'll have to look.

   7                MR. FELSEN:      It was video graph.       His
   8   deposition was videotaped, so we can review the videotape

   9   and have that confirmed.

  10                THE COURT:     Okay.

  11                MR. ALEXANDER:      But what does this have to do

  12   -- with all respect, what it has to do with anything?

  13   Because this is just weird for me to know it, just --

  14                THE COURT:     Look, if you took pictures with

  15   your phone, give him the pictures.            If you took

  16   screenshots, give him the screenshots.

  17                MR. ALEXANDER:      I didn't take a picture of my
  18   phone.    It's the screenshot and it shows the rest, so I

  19   don't have anything.        I put it in the trash.

  20                THE COURT:     All right.     I'm ordering to produce

  21   them.    If you tell me that you destroyed them, then

  22   they're destroyed and if they want to make a motion for

  23   spoliation, they can.        I don't think it's going to go

  24   anywhere but do what you're going to do but I am ordering

  25   you to produce them.        So if you're telling me on the




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 32 of 36 PageID #: 235



                                                                                   32
                                     Proceedings

   1   record that you don't have them, I think we should put

   2   them --

   3                MR. ALEXANDER:      I put them in the trash, your

   4   Honor, so I can't -- I can't retrieve my trash and I find

   5   them but I am not sure why that --

   6                THE COURT:     Look in your trash and see if you

   7   still have them.       If you do, turn them over.
   8                MR. ALEXANDER:      Okay.

   9                THE COURT:     If you don't, then let them know

  10   that you destroyed them.

  11                MR. ALEXANDER:      Sure.    Yeah, absolutely.        It

  12   doesn't mean anything.         It doesn't (indiscernible),

  13   right?

  14                THE COURT:     All right.

  15                MR. ALEXANDER:      I'll try to find them in the

  16   trash, yeah.

  17                THE COURT:     All right.     Well, they'll do what
  18   they're going to do.        So I think that's everything that's

  19   discussed in the motion.         Other than this stuff, what

  20   else is left in discovery?

  21                MR. FELSEN:      From the last conference, your

  22   Honor, you granted our motion to continue his deposition,

  23   so we --

  24                THE COURT:     Okay.

  25                MR. ALEXANDER:      -- once we get all the




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 33 of 36 PageID #: 236



                                                                                   33
                                     Proceedings

   1   information that we discussed today, we can depose him

   2   again.

   3                THE COURT:     All right.     So why don't we say 30

   4   days to --

   5                MR. ALEXANDER:      Your Honor, with all respect, I

   6   don't have seven hours to spend with those guys on

   7   something I -- I can't spend that time anymore, seven
   8   hours last time, he surprised me and he never told me

   9   that and to answer the same question, I don't have time

  10   to do that.     I'm sorry.

  11                MR. FELSEN:      Your Honor, we didn't take seven

  12   hours last time and we're not planning on taking --

  13                MR. ALEXANDER:      Yes, you did.      You did.     You

  14   did take seven hours exactly.

  15                THE COURT:     Okay.    Well, I don't think they're

  16   asking for seven hours this time.            I think there was a

  17   limited deposition just to cover the stuff that wasn't
  18   done correctly in the first one.

  19                So why don't we say 30 days to produce the

  20   additional documents and then you can schedule the

  21   deposition and we'll go from there.

  22                MR. FELSEN:      Your Honor, just one more -- in

  23   the second to last paragraph in my letter, I just -- I

  24   referenced several responses where he just says he's got

  25   no -- he doesn't have any related document to previous




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 34 of 36 PageID #: 237



                                                                                   34
                                     Proceedings

   1   business and it just seems to me that he just kind of

   2   said that without -- I don't know that he actually made

   3   any effort to locate documents.           So I just want to make

   4   sure that he's actually properly stated that he doesn't

   5   have documents and that he's just not repeating that

   6   without actually conducting a search.

   7                THE COURT:     Did you look through any documents
   8   and files that you have?

   9                MR. ALEXANDER:      Yes, sir.     I don't have

  10   anything to look for.        I destroyed documents.         I told him

  11   that before in writing that I donate everything to the

  12   church and the furniture and the office and we threw all

  13   the document away.       I have no expectation for -- to keep

  14   any of those documents because they (indiscernible) and I

  15   don't have -- no longer have the business, I do something

  16   different.

  17                So if I have any document, I give it to him
  18   because I don't care.        I have nothing done, gone.          So I

  19   -- I repeat that many times but I do ask you, your Honor,

  20   please have him speak politely to me sometimes because

  21   he's very irritating and he keeps saying a scam or a sham

  22   and this is -- I refuse this very much.

  23                THE COURT:     Okay.    Let's just be civil.        Let's

  24   try to get through this.         So produce the additional

  25   documents and --




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 35 of 36 PageID #: 238



                                                                                   35
                                     Proceedings

   1                MR. ALEXANDER:      Thank you.

   2                THE COURT:     -- you'll do your deposition --

   3   let's reconvene for another telephone conference in a few

   4   -- maybe after the holidays and hopefully at that point,

   5   we'll see where things stand.           Maybe January 22nd?

   6                MR. ALEXANDER:      Okay.

   7                MR. FELSEN:      That works.
   8                MR. ALEXANDER:      What time?

   9                THE COURT:     Morning of afternoon better?

  10                MR. ALEXANDER:      Afternoon, Judge.

  11                MR. FELSEN:      That's fine.

  12                THE COURT:     All right.     Why don't we say 3

  13   o'clock.

  14                MR. ALEXANDER:      Okay.

  15                MR. FELSEN:      Okay.   Thank you, your Honor.

  16                THE COURT:     All right.     Have a good day

  17   everyone.
  18                MR. FELSEN:      Thank you.

  19                THE COURT:     Talk to you in January.         Bye.

  20                             (Matter Concluded)

  21                                     -o0o-

  22

  23

  24

  25




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06791-RPK-ST Document 53 Filed 03/22/21 Page 36 of 36 PageID #: 239



                                                                                   36
                    C    E    R   T    I    F    I    C   A    T    E



                    I, LINDA FERRARA, hereby certify that the

       foregoing transcript of the said proceedings is a true

       and accurate transcript from the electronic sound-

       recording of the proceedings reduced to typewriting in

       the above-entitled matter.


                    I FURTHER CERTIFY that I am not a relative or

       employee or attorney or counsel of any of the parties,

       nor a relative or employee of such attorney or counsel,

       or financially interested directly or indirectly in this

       action.



                    IN WITNESS WHEREOF, I hereunto set my hand this

       20th day of March 2021.




                                        AAERT CET 656
                                        Transcriptions Plus II, Inc.




                             Transcriptions Plus II, Inc.
